Citation Nr: 0303992	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to secondary service connection for organic brain 
syndrome and depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Dr. Juarbe


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2000 RO decision which denied service connection, 
including secondary service connection, for organic brain 
syndrome and depression.  Beginning in October 2002, the 
Board developed additional evidence in this case.


FINDINGS OF FACT

The veteran's is already service-connected for diffuse 
cerebral atrophy, which is a type of organic brain syndrome.  
He also currently has depression which is at least partly due 
to his service-connected diffuse cerebral atrophy.


CONCLUSION OF LAW

The organic brain syndrome of diffuse cerebral atrophy is 
already service-connected.  Depression is proximately due to 
or the result of service-connected diffuse cerebral atrophy.  
38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1951 
to May 1954.  His service medical records contain no evidence 
of the existence of a psychiatric condition.

Medical records from 1955, including within the year after 
service, indicate the veteran was found to have diffuse 
cerebral atrophy.

In April 1955, the veteran was service-connected for diffuse 
cerebral atrophy (rated 30 percent).  

He is also service-connected for a left ulnar fracture (rated 
10 percent), a right metacarpal fracture (rated as 
noncompensable), and hypertrophic rhinitis with sinusitis 
(rated 10 percent).

Some medical records from the 1960s continue to show a 
diagnosis of diffuse cerebral atrophy.  Medical records in 
the 1970s and later note a heart condition was diagnosed, and 
there were also diagnoses of depression and anxiety.  The 
veteran was later granted retirement benefits from his work 
based on heart disease and a psychoneurosis.  Treatment for 
various ailments including a psychoneurosis continued in the 
1980s.  VA treatment records from the 1990s note various 
physical ailments.  In 1997 he was again noted to have 
depression.  

In October 1999, the veteran was given a VA brain and spinal 
cord examination.  He stated that he felt nervous and had 
various physical ailments.  He said he felt anxious and 
depressed at times.  He reported that he was on no 
psychiatric treatment at present.  He stated that after 
service he worked as an auditor until 1981-1982 when he 
became disabled due to a psychiatric condition.  On objective 
examination of cerebral functioning, he was alert, oriented, 
and cooperative.  His memory was fair, with fair insight and 
judgment.  There was no aphasia, apraxia, or agnosia present.  
The examiner's diagnoses were diabetic peripheral neuropathy, 
status post encephalitis by history, and neuropsychiatric 
condition by history.

A medical record from March 2000 notes the veteran had 
various nervous complaints.  The examiner's diagnosis was 
major depression with psychotic features secondary to 
physical ailments.  

In April 2000, the veteran submitted his claim for secondary 
service connection for a psychiatric condition (later stated 
to be organic brain syndrome and depression).  

In May 2000, the veteran was given a VA mental examination.  
The claims folder was reviewed.  A neuropsychological 
examination was requested in light of the veteran's 
presentation of symptoms which were at least compatible with 
a diagnosis of a cognitive disorder.  A neuropsychological 
examination was performed in June 2000.  This examination 
noted that the veteran had been capable of performing work as 
an investigator, and did not fulfill the diagnostic criteria 
for dementia or a psychotic disorder.  It was noted that his 
depression had co-existed with a diagnosis of organic brain 
syndrome, but this did not mean that his depressive disorder 
was secondary to encephalitis or its sequelae.  The 
examiner's diagnoses were organic brain syndrome (by records 
and history), and recurrent major depression.  He was also 
indicated to be status post encephalitis.

VA medical records from July 2000 show that the veteran 
underwent neuropsychological testing.  However, the 
examination was shortened due to the veteran's lack of 
motivation to perform effortfully.  It was indicated that the 
examiner felt that the veteran undertook a deliberate effort 
to exaggerate symptoms of cognitive disturbance.  Clinical 
impression was deferred, as it was stated that there was 
insufficient reliable information available for appropriate 
diagnosis.

In May 2001, the veteran had an RO hearing.  He did not 
testify at the hearing.  Dr. Jose Juarbe, a psychiatrist, 
testified on his behalf.  Dr. Juarbe opined that the veteran 
had depression which was caused by his service-connected 
cerebral atrophy.  

In January 2003, the veteran was given another VA mental 
examination.  He reported that he had experienced difficulty 
with his nerves since he left the service, although he had no 
psychiatric treatment or psychiatric complaints during his 
military service.  He indicated that he was forgetful and 
sometimes became disoriented.  He stated that he was 
irritable and did not sleep well.  On objective examination, 
he had a depressed mood and constricted affect.  He had fair 
attention and concentration, with a fair memory for recent 
events.  He was slow in his responses and had difficulty 
recalling things.  His speech was clear and coherent and he 
was not hallucinating.  He had no suicidal or homicidal 
ideations, and exhibited good impulse control.  His insight 
and judgment were poor.  A computerized tomography (CT) scan 
of the brain was normal, and there was no description of 
atrophy or any other pathology.  The examiner's diagnosis was 
depressive disorder, not otherwise specified, with some 
cognitive deficits.  The examiner stated that the veteran 
presented his present symptomatology in reaction to a cardiac 
condition which he experienced in 1970 while working.  The 
veteran had experienced a depressive symptomatology since 
then, with irregular treatment.  The examiner opined that the 
veteran's diagnosed depression was not due to or secondary to 
his service-connected cerebral atrophy.  The examiner noted 
that there was no evidence of brain atrophy on the CT scan, 
which would have had to have been present and become 
progressively worse since the original diagnosis.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which a service-
connected disability permanently worsens another condition 
(i.e., aggravation).  Allen v. Brown, 7 Vet.App. 439 (1995).

The issue as presented by the RO includes secondary service 
connection for organic brain syndrome and depression.  The 
veteran is already service-connected for diffuse cerebral 
atrophy, which is a type of organic brain syndrome, and which 
has previously been evaluated under the psychiatric rating 
criteria for organic brain syndrome.  Inasmuch as organic 
brain syndrome is already service-connected, there is nothing 
more to decide on this part of the stated issue.  

The veteran also claims service connection for depression as 
secondary to his service-connected diffuse cerebral atrophy.  
The record contains contrasting medical opinions on this 
point.  It may be that the veteran's depression has several 
sources.  The historical medical evidence tends to support a 
finding that at least an increment of the depression is 
secondary to the service-connected diffuse cerebral atrophy, 
as contemplated by the Allen theory of secondary service 
connection by way of aggravation.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that such is the case, and thus secondary service 
connection for depression is granted.


ORDER

Service connection is already established for the organic 
brain syndrome of diffuse cerebral atrophy, and secondary 
service connection for depression is granted.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

